By the Court.

Benning, J.
delivering the opinion.
[1.] The objection to this indictment was, that it was void, for uncertainty. It was insisted that unless the indictment had stated the name of the negro and the name of his owner, the judgment would not serve as a bar to another indictment for the same offence.
But in all pleas of former acquittal or former conviction, the proof of the plea has to consist partly of matter of record and partly of matter not of record. And the identity of the two *469cases is the part of the plea which it is the peculiar business ef the evidence which is not of record to make out.
If the judgment, in this case, were pleaded to another indictment, as a former conviction for the same offence, the absence of the names of the slave and his owner might make it a little more difficult to establish the identity of the two cases, than it would be had those names been inserted. The difference, however, would be a difference in degree, not in kind.
But whether such an indictment as this might be good at Common Law or not, is a matter of no consequence, as such a one is made good by the Code: “Every indictment or accusation of the Grand Jury shall be deemed sufficiently technical and correct, which states the offence in the terms and language of this Code, or so plainly that the nature of the offence charged may. be easily understood by the Jury.” This is a part of the first section of the fourteenth division of the Code. (Cobb’s Dig. 833.)
The indictment states the offence in the terms and language of the Code.
The judgment ought, therefore, to be affirmed.